 

 

Case 1:19-cr-00754-GBD Document 14 Filed 06/08/20 Page 1 of 1
Case 1:19-cr-00754-GBD Document 13 Filed 06/05/20 Page 1 of 1

Federal Defenders
OF NEW YORK, INC.

Southe rm District

 

 

David E. Patton

Executive Director

June 5, 2020
By ECF

Honorable George B. Daniels
United States District Judge

Southern District of New York R
500 Pear! Street DERED:
New York, New York 10007 aes gb & Dobe

Re: United States v. Sandy Susoho, 19 Cr. 754 (GBD) B. Daniels, US.DJ.

Dear Judge Daniels: a (JUN

I write on consent (Assistant U.S. Attorney Jun Xiang) to respectfully request that the
Court adjourn sentencing in this matter, which is currently scheduled for June 16, 2020, at 10:00
a.m., and reschedule it for September 8, 2020, at 10:00 a.m., or another date convenient for the
Court. The reason for the adjournment is that the courthouse is currently open only for
emergency matters, and given that Ms. Suscho is on release, there is no necessity to conduct a
remote proceeding pursuant to the CARES Act.

 
 

Respectfully submitted,

/s/

Martin S. Cohen

Ass’t Federal Defender
Tel.: (212) 417-8737

 

cc: Jun Xiang, by ECF
